DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “external surface of the casing not having engagement features” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlienger et al (US Patent Pub. 20080255558A1).
Schlienger discloses in a first embodiment an orthopaedic fastening system (bone screw).  Specifically in regards to claim 1, Schlienger discloses an orthopaedic implant (1) having an inner surface defining a bore (3) (Fig. 1-3; and Para. [0037]-[0038]).  Schlienger also discloses an orthopaedic locking screw (20, see fig. 1) configured to be secured through the bore (3) of the orthopaedic implant (1) into a bore drilled into bone, the orthopaedic locking screw (20) comprising: a shaft (22) extending along an axis between a first end (small point end of 20) and  a second end (large head end) (Fig. 1). A casing secured (10, shown in Fig. 1 and 5) to and rotationally fixed around an outer surface of the shaft (22), wherein the casing (10) has an outer cross-sectional width that is larger than a smallest inside cross-sectional width of the bore (3) of the orthopaedic implant, and wherein the casing (10) is formed of a deformable material such that, during securing of the orthopaedic locking screw (20) through the bore (3) of the orthopaedic implant (1) (As can be seen in Fig. 1, the insert 10 is provided for insertion into the transverse bore 3 and has a continuous longitudinal slot 15, the dimensioning of the insert 10 is congruent with that of the transverse bore 3 and/or is selected, so that when inserted, a press-fit is obtained, thereby preventing the insert 10 from falling out of the transverse bore 3.) (Fig. 1 and 4-5; and Para. [0037]-[0039]).   The casing (10) is deformed so as to operably engage the casing with the orthopaedic implant (1) and, thereby, allow the orthopaedic locking screw (20) to advance through the bore (3) of the orthopaedic implant (3) (Fig. 1; and [0038]).  The first end (small pointed end) of the shaft (22) has an outer cross-sectional width that is smaller than a smallest inside cross-sectional width of the bore (3) of the orthopaedic implant (1) (Fig. 1).
In regards to claim 2, Schlienger discloses wherein the orthopaedic locking screw (20) is a threaded or unthreaded bolt (Fig. 1).
In regards to claim 7, Schlienger discloses wherein the casing (10) is configured to develop a press-fit pressure against an opposing surface feature of the orthopaedic implant (20) (Fig. 1; and [0038]).
In regards to claim 8, Schlienger discloses wherein an external surface of the casing (10) does not include any engagement features (Fig. 5).


Claim(s) 1-7, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlienger et al (US Patent Pub. 20080255558A1).
Schlienger utilizing a second embodiment discloses in a first embodiment an orthopaedic fastening system (bone screw).  Specifically in regards to claim 1, Schlienger discloses an orthopaedic implant (1) having an inner surface defining a bore (3) (Fig. 1-3; and Para. [0037]-[0038]).  Schlienger also discloses an orthopaedic locking screw (20, see fig. 1) configured to be secured through the bore (3) of the orthopaedic implant (1) into a bore drilled into bone, the orthopaedic locking screw (20) comprising: a shaft (22) extending along an axis between a first end (small point end of 20) and  a second end (large head end) (Fig. 1). A casing secured (10, shown in Fig. 1 and 9) to and rotationally fixed around an outer surface of the shaft (22), wherein the casing (10) has an outer cross-sectional width that is larger than a smallest inside cross-sectional width of the bore (3) of the orthopaedic implant, and wherein the casing (10) is formed of a deformable material such that, during securing of the orthopaedic locking screw (20) through the bore (3) of the orthopaedic implant (1) (As can be seen in Fig. 1, the insert 10 is provided for insertion into the transverse bore 3 and has a continuous longitudinal slot 15, the dimensioning of the insert 10 is congruent with that of the transverse bore 3 and/or is selected, so that when inserted, a press-fit is obtained, thereby preventing the insert 10 from falling out of the transverse bore 3.) (Fig. 1, 4, and 9; and Para. [0037]-[0039] and [0044]).   The casing (10) is deformed so as to operably engage the casing with the orthopaedic implant (1) and, thereby, allow the orthopaedic locking screw (20) to advance through the bore (3) of the orthopaedic implant (3) (Fig. 1; and [0038] and [0044]).  The first end (small pointed end) of the shaft (22) has an outer cross-sectional width that is smaller than a smallest inside cross-sectional width of the bore (3) of the orthopaedic implant (1) (Fig. 1).
In regards to claim 2, Schlienger discloses wherein the orthopaedic locking screw (20) is a threaded or unthreaded bolt (Fig. 1).
In regards to claim 3, Schlienger discloses wherein the inner surface of the orthopaedic implant (1) defines an internal surface feature (internal threads) configured to engage with the casing (10) to advance the screw (20) through the bore (3) and retain the screw in the bore (Fig. 1 and 9; and Para. [0044]).
In regards to claims 4-6, Schlienger discloses wherein the casing (10) is formed with a deformable thread, the deformable thread are formed from material that is at least partially plastically deformable, and wherein the deformable thread are formed from material that is at least partially elastically deformable (The insert 10 is stated to be able to be press-fit into the bore 3 of the nail 1 therefore, the threads are capable of being deformed, the slit in the in insert allows the insert to expand in size.) (Fig. 5; Para. [0044], [0038]).
In regards to claim 7, Schlienger discloses wherein the casing (10) is configured to develop a press-fit pressure against an opposing surface feature of the orthopaedic implant (1) (Para. [0038]).
In regards to claim 9, Schlienger discloses wherein one or more engagement features (threads) are disposed on the outer surface of the casing (10) (Fig. 9; and Para. [0044]).
In regards to claim 10, Schlienger discloses wherein the one or more engagement features (threads) of the casing (10) are configured to engage complimentary features (internal threads) on the inner surface of the orthopaedic implant (1) to advance the shaft through the bore (3) and retain the shaft in the bore (3) with a mechanical interfit between the complementary engagement features on the casing (10) and the orthopaedic implant (1) (Fig. 1 and 9; and {0038],[0044]).
In regards to claim 12, Schlienger discloses wherein the engagement features (external threads of 10) are deformable (The insert 10 is stated to be able to be press-fit into the bore 3 of the nail 1 therefore, the threads are capable of being deformed, the slit in the in insert allows the insert to expand in size.) (Fig. 5; Para. [0044], [0038]).

Claim(s) 1-5, 7, 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prien et al (WIPO2015/172842A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Prien discloses an orthopedic fastening system (orthopedic locking screw for an orthopedic fastening system and method of securing an orthopedic locking screw Fig. 2-2B).  Specifically in regards to claim 1, Prien discloses an orthopedic implant (34) comprising having an inner surface defining a bore (14) (Fig. 2, and Page 12 lines 16-23, Page 13 lines 13-17).  Prien also discloses an orthopedic locking screw (112) configured to secured through the bore (14) of the implant (34) into a bore drilled into the bone, the orthopedic locking screw (112) comprising: a shaft (16) extending along an axis between a first end (18) and a second end (20); and a casing (24) secured to and rotationally fixed around an outer surface of the shaft (16) (Fig. 2; and Page 12 lines 15-24, Page 11 lines 20-30, Page 14 lines 19-23).  The casing has an outer cross-sectional width that is larger than a smallest inside cross-sectional width of the bore (14) of the orthopedic implant (34), and wherein the casing (24) is formed of a deformable material such that, during securing of the orthopedic locking screw (112) through the bore (14) of the orthopedic implant (34), the casing (24) is deformed so as to operably engage the casing (24) with the orthopedic implant (34) and, thereby, allow the orthopedic locking screw (112) to advance through the bore (14) of the orthopedic implant (Fig. 1-2b; and Page 10 line 36 to Page 11 line 5; Page 10 line 10-19, Page 12 lines 10-14, Page 13 lines 1-11).
In regards to claim 2, Prien discloses wherein the orthopaedic locking screw (112) is a threaded or unthreaded bolt (Fig. 2).
In regards to claim 3, Prien discloses wherein the inner surface of the orthopaedic implant (34) defines an internal surface feature (internal threads) configured to engage with the casing (24) to advance the screw (112) through the bore (14) and retain the screw in the bore (Fig. 2; and Page 12 lines 24-30).
In regards to claims 4-6, Prien discloses wherein the casing (24) is formed with a deformable thread, the deformable thread are formed from material that is at least partially plastically deformable, and wherein the deformable thread are formed from material that is at least partially elastically deformable (Fig. 2; Page 4 lines 5-6).
In regards to claim 7, Prien discloses wherein the casing (24) is configured to develop a press-fit pressure against an opposing surface feature of the orthopaedic implant (34) (Page 13 lines 1-11).
In regards to claim 9, Prien discloses wherein one or more engagement features (threads) are disposed on the outer surface of the casing (24) (Fig. 2).
In regards to claim 10, Prien discloses wherein the one or more engagement features (threads) of the casing (24) are configured to engage complimentary features (internal threads) on the inner surface of the orthopaedic implant (34) to advance the shaft through the bore (14) and retain the shaft in the bore (14) with a mechanical interfit between the complementary engagement features on the casing (24) and the orthopaedic implant (34) (Fig. 2; and Page 12 lines 25-37).
In regards to claim 11, Prien discloses wherein the engagement features are rigid (Page 4 line 35 to Page 5 line 2).
In regards to claim 12, Prien discloses wherein the engagement features (external threads of 10) are deformable  (Fig. 2; Page 4 lines 5-6; Page 13 lines 1-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775